DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action and presented for examination. Claims 1, 3, 8-10, 13, 15, and 17 are newly amended by the response received October 19, 2022. 

Drawings
The drawings are objected to because:
Paragraph [00116] associates many reference characters with controllers, but FIG. 10 does not associate these reference characters with controllers in the same manner.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-14 and 17 are objected to because of the following informalities.  Appropriate correction is required.
In claim 8, line 4, “a first logic” should be “first logic”.
Claims 9-14 are objected to for failing to alleviate the objection of claim 8 above.

In claim 10, line 2, “wherein” should be “and wherein”. (Also note that an analogous amendment has been made in analogous claim 3.) 

In claim 17, line 2, “wherein” should be “and wherein”. (Also note that an analogous amendment has been made in analogous claim 3.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-8, 10-11, 13-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, 15, and 18 of U.S. Patent No. 11036509. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the aforementioned instant claims are taught by a corresponding claim of the ‘509 patent. As an exemplary case, see the table below, wherein standard-format limitations in the left column correlate to italicized limitations in the right column.

Claim 1 of Instant Application: 17335284
Claim 1 of Patent: 11036509
1. A processor comprising: fetch logic to fetch instructions, decode logic to decode the fetched instructions, and execution logic to execute a subset of the instructions, wherein the decode logic is to: identify a first instruction to be withheld from the execution logic, the first instruction including a first immediate value; 
1. A processor comprising: a fetch logic to fetch instructions, a decode logic to decode the fetched instructions, and an execution logic to execute at least some of the instructions, wherein the decode logic is to: identify a first instruction to be removed from the execution logic, the first instruction including a flag portion and a data portion, wherein the flag portion as included in the first instruction is executable to generate a flag result, and wherein the data portion as included in the first instruction is executable to generate a data result using a first immediate value of the first instruction, 
store the first immediate value of the identified first instruction in a first field of a first entry included in a folded immediate data structure; and accumulate the first immediate value of the identified first instruction with a folded immediate value stored in a second field of the first entry included in the folded immediate data structure.
wherein the flag result is distinct from the data result; determine whether the flag result of the first instruction is to be consumed by another instruction; and in response to a determination that the flag result of the first instruction is to not be consumed by another instruction: not execute the flag portion of the first instruction; accumulate the first immediate value of the first instruction with a folded immediate value stored in a folded immediate value field of an immediate buffer; and store the first immediate value in a last immediate value field of the immediate buffer.


Claim 3 of the instant application is taught by claim 10 of the ‘509 patent.
Claim 4 of the instant application is taught by claim 10 of the ‘509 patent.
Claim 6 of the instant application is taught by claim 5 of the ‘509 patent.
Claim 7 of the instant application is taught by claim 6 of the ‘509 patent.

Claim 8 of the instant application is taught by claim 1 of the ‘509 patent.
Claim 10 of the instant application is taught by claim 10 of the ‘509 patent.
Claim 11 of the instant application is taught by claim 10 of the ‘509 patent.
Claim 13 of the instant application is taught by claim 5 of the ‘509 patent.
Claim 14 of the instant application is taught by claim 6 of the ‘509 patent.

Claim 15 of the instant application is taught by claim 15 of the ‘509 patent.
Claim 20 of the instant application is taught by claim 18 of the ‘509 patent.

Claims 17 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11036509 in view of Examiner’s Official Notice.
All the limitations of each of instant claims 17 and 18 are taught by claim 10 of the ‘509 patent (see above, regarding how instant claims 3 and 4 are taught by claim 10 of the ‘509 patent), except for “a dynamic random access memory coupled to the processor”, which is recited in claim 15, upon which claims 17 and 18 are dependent. On the other hand, Examiner takes official notice of a dynamic random access memory (i.e., a DRAM) coupled to a processor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Examiner’s Official Notice (i.e., a DRAM) with the invention of claim 10 of the ‘509 patent, as this modification merely entails combining prior art elements (claim 10 of the ‘509 patent, and DRAM) according to known methods (use of DRAM by a processor is known) to yield predictable results (the processor of claim 10 of the ‘509 patent, which is coupled to and can access a DRAM), which is an example of a rationale that may support a conclusion of obviousness as per MPEP 2143. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “The machine-readable medium of claim 8” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “The non-transitory machine-readable medium of claim 8”. 
Claim 10 recites the limitation “The machine-readable medium of claim 8” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “The non-transitory machine-readable medium of claim 8”.
Claim 11 recites the limitation “The machine-readable medium of claim 8” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “The non-transitory machine-readable medium of claim 8”. 
Claim 12 recites the limitation “The machine-readable medium of claim 8” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “The non-transitory machine-readable medium of claim 8”. 
Claim 13 recites the limitation “The machine-readable medium of claim 8” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “The non-transitory machine-readable medium of claim 8”. 
Claim 14 recites the limitation “The machine-readable medium of claim 13” in line 1. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “The non-transitory machine-readable medium of claim 13”. 

Allowable Subject Matter
Claims 2, 5, 16, and 19 are allowed.

Claims 1, 3-4, 6-15, 17-18, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; if rewritten or amended to overcome the claim objections; and if a terminal disclaimer was filed in view of the double patenting section above.

The following is a statement of reasons for the indication of allowable subject matter. Plondke is the closest prior art reference (see page 16 of the office action dated May 19, 2022, below for what Plondke discloses and its relevance to the claims). However, the prior art of record (in particular, the prior art previously cited on page 16 of the office action dated May 19, 2022, wherein relevance was explained), alone or in combination, fails to disclose or render obvious the limitation “store the first immediate value of the identified first instruction in a first field of a first entry included in a folded immediate data structure; and accumulate the first immediate value of the identified first instruction with a folded immediate value stored in a second field of the first entry included in the folded immediate data structure” in the context of and in combination with the remaining limitations of claim 1. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the limitation “storing, by the first logic, the first immediate value of the identified first instruction in a first field of a first entry included in a folded immediate data structure; and accumulating, by the first logic, the first immediate value of the identified first instruction with a folded immediate value stored in a second field of the first entry included in the folded immediate data structure” in the context of and in combination with the remaining limitations of claim 8. Similarly, the prior art of record, alone or in combination, fails to disclose or render obvious the limitation “store the first immediate value of the identified first instruction in a first field of a first entry included in a folded immediate data structure; and accumulate the first immediate value of the identified first instruction with a folded immediate value stored in a second field of the first entry included in the folded immediate data structure” in the context of and in combination with the remaining limitations of claim 15.

Response to Arguments
Applicant on page 17 argues: “Figures 1C, 3B, 3C, 5A, 5B, 8, 10, 11, 12, 14, 15, 18A, 18B, 19, 20, and 22 have been amended to address the drawing objections set forth in the Office Action. No new matter is added by these amendments to the drawings. Accordingly, reconsideration of the objections to the drawings is respectfully requested.”
In view of the aforementioned amendments, most of the objections to the drawings are withdrawn. However, one objection to the drawings appears to remain — see the drawings section above. 

Applicant on page 18 argues: “Various portions of the Specification have been amended to address the specification objections set forth in the Office Action. No new matter is added by these amendments to the Specification. Accordingly, reconsideration of the objections to the Specification is respectfully requested.”
In view of the aforementioned amendments, the objections to the specification are withdrawn.

Applicant on page 18 argues: “Various claims have been amended to address the claim objections set forth in the Office Action. No new matter is added by these amendments to the claims. Accordingly, reconsideration of the objections to the claims is respectfully requested.”
In view of the aforementioned amendments, most of the objections to the claims are withdrawn. However, various objections to the claims appears to remain — see the claim objections section above. 

Applicant on page 19 argues: “A Terminal Disclaimer is filed with this reply to overcome the obviousness-type double patenting rejections, as suggested by the Office Action. Accordingly, withdrawal of these rejections is respectfully requested.”
However, a terminal disclaimer does not appear to have been filed with the aforementioned reply. 

Applicant on page 19 argues: “Various claims have been amended to address the indefiniteness rejections set forth in the Office Action. No new matter is added by these amendments to the claims. Accordingly, reconsideration of the indefiniteness rejections is respectfully requested.”
In view of the aforementioned amendments, the previously presented indefinite rejections are withdrawn.

Applicant on page 19 argues: ‘Independent claim 8 is amended by this reply to include a "non-transitory machine- readable medium," as suggested by the Office Action. See Office Action, p. 16. Therefore, it is respectfully submitted that the rejection under 35 U.S.C. § 101 is now moot. Accordingly, reconsideration is respectfully requested.’
In view of the aforementioned amendment, the previously presented rejections under 35 U.S.C. § 101 are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182